DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 8 – 16 and 18 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 19, prior arts of Bernardi et al. (US 6,817,902) and O'Connor (US 7,303,418) teach “a plug arrangement for use with cables having cable plugs, comprising: a housing for receiving the cable plug, with a thread arranged on a face of the housing; a clamping element which is radially compressible and encompasses the cable and is accommodated in the housing, which clamping element, in a compressed state, clamps the cable and whose front end facing the cable plug is formed for accommodating and positioning the cable plug in a predetermined position at the front end of the clamping element or is provided with at least one stop for the cable plug; a clamping sleeve having a thread on a surface of the clamping sleeve for forming a threaded connection with the thread on the housing, wherein, when the threaded connection is tightened the clamping sleeve, the clamping element, the housing and the cable are braced together; multiple fingers distributed about the central longitudinal axis of the clamping element and oriented in parallel thereto at the front side of the clamping element as a receptacle and/or stop for the cable plug; at least one guide for the clamping element, which guide extends in parallel to the direction of the longitudinal axis, is arranged inside the housing, wherein said guide cooperates with a complementary structure on the clamping element or with the cable plug itself, 3108246466.1 0070809-00016wherein, when the threaded connection is tightened, the cable plug is positioned and fixed so as not to rotate with respect to the housing and the clamping element”.
However, none of Bernardi et al. (US 6,817,902) and O'Connor (US 7,303,418) teaches “a dividing wall in the housing between an insertion-side region and a cable- side region, wherein the dividing wall has an aperture for passing through the cable plug; and multiple fingers as a stop for the dividing wall, wherein the fingers abut on the dividing wall at least when the threaded connection is tightened”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 1 and 19. These limitations, in combination with the remaining limitations of claims 1 or 19, are neither taught nor suggested by the prior art of record, therefore claims 1 and 19 are allowable.
Claims 6, 8 – 16, 18 and 20 – 28 are dependent on clams 1 or 19 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831